EXHIBIT 10.24





FORMULA FOR DETERMINING 2016 TARGET PERFORMANCE SHARE UNIT
AWARDS TO BE ISSUED TO NAMED EXECUTIVE OFFICERS
The target number of performance share units to be issued to each Named
Executive Officer listed below for 2016 will be determined in accordance with
the following formula:


2016 Target Number PSU Awards
=
Base Salary
as of 1/1/16
x
Long‑Term Incentive Target listed below
Average closing price of Ameren Corporation Common Stock on The New York Stock
Exchange for each trading day in December 2015





NAMED EXECUTIVE OFFICER
LONG-TERM INCENTIVE
TARGET AS PERCENT OF BASE SALARY
Baxter
350%
Lyons
195%
Nelson
160%
Moehn
180%
Mark
170%
Diya
140%
Cole
140%
Steinke
100%







